PER CURIAM.
This case has proceeded as a petition for writ of habeas corpus, as a delayed appeal under Baggett v. Wainwright, Fla.1969, 229 So.2d 239, pursuant to this Court’s orders of March 17, 233 So.2d 137, and June 4, 1970. Defendant-petitioner has filed a narrative statement of the trial proceeding, properly certified by the trial court, respondent-state has filed its return, and defendant-petitioner filed a reply brief. Defendant-petitioner seeks reversal of his conviction upon three grounds: (1) he was not afforded an opportunity to confront or cross examine the witness who wrote an allegedly prejudicial letter read before the jury (2) the interpreter was incompetent; (3) he was denied his right to appeal.
This proceeding has disposed of the last ground, and this court having found that the defendant-petitioner has not demonstrated reversible error, it ordered that the petition and the relief prayed for be denied.
Denied.